Citation Nr: 0315987	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from May 6, 1996, to 
December 1, 1997.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) from May 6, 1996, to 
December 1, 1997.

3.  Entitlement to increased ratings for a left knee 
disability, currently evaluated at 10 percent disabling for 
the residuals of a left knee medial meniscectomy and at a 
noncompensable rating for instability of the left knee.


REPRESENTATION

Appellant represented by:	Mark R.  Lippman, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A.  Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston Salem, North Carolina.  

A hearing was held before the Board in October 1999.  A 
transcript of the hearing testimony is of file.  In a 
decision dated in April 2000, the Board, among other things, 
denied increased ratings for a left knee disability and PTSD 
and denied a total disability rating.  Subsequently, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Veterans Claims 
Court).  By Order entered December 29, 2000, the Veterans 
Claims Court vacated, in part, the Board's April 2000 
decision with respect to the current issues and remanded the 
case pursuant to 38 U.S.C.A. § 7252(a).  

In August 2001, the Board remanded the issues for further 
development.  By rating decision dated in February 2003, the 
RO increased the veteran's rating for PTSD to 100 percent 
with an effective date of December 1, 1997, and denied an 
increased rating for a left knee disability.

VA General Counsel has addressed the question of 
consideration of claim of TDIU where a total schedular 
disability rating was in effect in VAOPGCPREC 6-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for a 100 percent schedular rating.  
A claim for TDIU may not be considered when a schedular 100 
percent rating is already in effect.  Moreover, the Veterans 
Claims Court recently held that TDIU is a lesser benefit than 
a schedular 100 percent rating.  Colayong v. West, 12 Vet. 
App. 524 (1999).  According, given the favorable 100 percent 
schedular rating granted for PTSD effective from December 1, 
1997, the claim for a total disability rating after this date 
has effectively been rendered moot.  As such, the claims, as 
characterized on the title page, are now ready for appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's original claim for compensation for PTSD 
was received on May 6, 1996.

3.  The psychiatric criteria in effect prior to November 1996 
are more favorable to the veteran.

4.  The veteran has been shown to be demonstrably unable to 
obtain or retain employment because of PTSD symptoms since 
May 6, 1996.

5.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain, limitation of 
motion, and feelings of giving away.  Current objective 
findings of the veteran's left knee disability include 
limitation of motion of the left leg with occasional swelling 
and slight degenerative changes.  There is no evidence of 
lateral instability or subluxation 


CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
criteria in effect prior to November 1996 for an evaluation 
of 100 percent for PTSD have been met since the date of 
receipt of the veteran's claim on May 6, 1996.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.129, 
4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. 
§§ 4.126, 4.130, DCs 9411, 9440 (2002).

2.  The criteria for increased ratings for a left knee 
disability, currently evaluated at 10 percent disabling for 
the residuals of a left knee medial meniscectomy and at a 
noncompensable rating for instability of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5258, 5259, 5260, 
5261 (2002).

3.  Inasmuch as the veteran's service-connected PTSD has been 
found to be 100 percent disabling since May 6, 1996, there is 
no legal entitlement to TDIU for the period beginning May 6, 
1996.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).  

Increased Rating for PTSD from May 1996 to December 1997.  
After the veteran filed his claim for PTSD in May 1996, the 
applicable rating criteria for mental disorders, 38 C.F.R. § 
4.125 et seq., were amended effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (Oct.  8, 1996).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the pre-amendment regulation, to include 
separately applying the pre-amendment and amended versions to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date.  In applying either version, all evidence of record 
must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO rated the veteran's PTSD under DC 9411.  As noted 
above, the applicable rating criteria for mental disorders 
was amended effective November 7, 1996.  Under the pre-
amendment criteria, PTSD was evaluated 30 percent disabling 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment. 

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  Each 
criteria for a 100 percent rating under 38 C.F.R. § 4.132 is 
independent.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the pre-amendment regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the post-amended criteria), which were 
considered by the RO, a 10 percent evaluation may be assigned 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2002).

In March 1997, the veteran was provided a private 
psychological evaluation.  Since he was no longer working, he 
believed his low stress lifestyle had facilitated his efforts 
to remain fairly calm and controlled.  He still had problems 
with anger.  The veteran indicated that the intensity of his 
PTSD symptoms "waxes and wanes, depending upon his physical 
condition and his ability to maintain a low level of stress 
in his life."  The reduction of intensity was associated with 
medication he was taking and his limited lifestyle.

In March 1997, the veteran was accorded a VA psychiatric 
examination as well as an assessment by a social worker.  He 
had been receiving Social Security disability since July 
1989.  Mental status examination revealed that his mood was 
somewhat tense.  The social worker reported that the 
veteran's case appeared to present "a classic PTSD syndrome 
related to his Vietnam experience."  It was noted that the 
veteran had been "unable to maintain normal social and 
industrial adjustments."  The report concluded that the 
veteran had "severe impairment of his social and industrial 
adjustment due to his SC disabilities."  The psychiatric 
examiner diagnosed PTSD.  A Global Assessment of Functioning 
(GAF) score of 68 was given.  

VA outpatient treatment records reflect that the veteran was 
seen on December 1, 1997, for complaints of depression.  It 
was reported that the veteran had difficulty with depression 
and was very irritable.  The veteran reported that he had 
difficulty controlling his temper and had been unable to 
maintain a committed relationship or good relations with his 
offspring.  He also reported hypervigilance, nightmares, 
flashbacks and avoidance of crowds or loud places.  He was 
living alone.  He had been married four times and had four 
children with whom he had minimal contact.  Diagnoses 
included PTSD.  A GAF score of 50 was assigned.

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that a 100 percent evaluation for PTSD is 
warranted for the entire time on appeal on the basis that the 
veteran's PTSD symptoms rendered him unemployable.  The Board 
places significant probative weight on the March 1997 VA 
social and industrial survey which reflects that the veteran 
presented a classic PTSD syndrome related to his Vietnam 
experience which rendered the veteran unable to maintain 
normal social and industrial adjustments.  The social worker 
concluded that the veteran's PTSD symptoms resulted in severe 
impairment of his social and industrial adjustment.  In light 
of the complete evidentiary record, the Board concludes that 
the veteran's PTSD symptoms rendered him demonstrably unable 
to obtain or retain employment as of May 6, 1996, and 
thereafter, thus warranting a 100 percent disabling rating.

A Total Rating Based on Individual Unemployability from May 
1996 to December 1997.  Total disability will be considered 
to exist where there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. §§ 3.340, 3.341.  
The ability to overcome the handicap of disability varies 
widely among individuals, the rating, however, is based 
primarily on the average impairment in earning capacity, that 
is, upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
Full consideration must be given to unusual physical or 
mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combination of disability.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (2) 
Disabilities resulting from common etiology or a single 
accident, or (4) Multiple injuries incurred in action.  38 
C.F.R. § 4.16(a).

As noted above, VA General Counsel held that a TDIU rating 
may not be considered when a schedular 100 percent rating is 
already in effect.  See also Colayong v. West, 12 Vet. App. 
524 (1999).  According, given the favorable 100 percent 
schedular rating granted for PTSD effective from May 6, 1996, 
the claim for a total disability rating as of this date has 
been rendered moot.

Increased Rating for Left Knee Disability.  The RO has rated 
the veteran's left knee disability under DC 5259 (dislocation 
and removal of semilunar cartilage).  The Board will also 
consider DCs 5003, 5010, 5256, 5257, 5258, 5260, and 5261 for 
degenerative arthritis, knee ankylosis, impairment of the 
knee, and limitation of motion of the leg.  The General 
Counsel for VA issued a precedent opinion in July 1997 which 
held that a claimant who had arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97.  In August 1998, VA General Counsel 
issued VAOPGCPREC 9-98.  In this opinion, the General 
Counsel, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), held that even if the claimant technically has 
full range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and § 4.59 
would be available.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the  
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

In addition to the arthritis regulations outlined above, 
favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation under DC 5256; ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.  Under DC 5257, when 
there is impairment of the knee, including recurrent 
subluxation or lateral instability, a 10 percent evaluation 
will be assigned where the disability is slight; a 20 percent 
will be assigned for moderate disability; and 30 percent 
warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

Based on the evidence associated with the claims file, the 
Board finds that the veteran's left knee disability is 
properly rated at 10 percent disabling for status post 
meniscectomy and at a noncompensable (0 percent) rating for 
left knee instability.

First, the Board notes that the clinical findings do not 
disclose that the veteran has ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
For example, in the most recent VA examination dated in March 
2003, the veteran was able to squat.  This is consistent with 
an April 2002 VA examination where the range of motion of the 
knee was reported from -5 to 95 degrees (with 0-140 degrees 
as anatomically normal).  The examiner noted that the veteran 
kept his left knee partly flexed but was able to tolerate 
extending the knee to 0 degrees.  Moreover, additional 
medical records fail to show ankylosis of the left knee as 
reflected in a February 1998 VA orthopedic examination noting 
range of motion of 5 to 85 degrees.  Therefore, the Board can 
find no basis under DC 5256 to grant the veteran a higher 
evaluation.  

Next, the Board finds that the objective findings of the 
veteran's left knee disability do not warrant a compensable 
rating based upon subluxation or instability under DC 5257.  
There is simply no consistent or clear clinical findings of 
left knee instability or lateral subluxation in the clinical 
evidence on file.  While the veteran has more recently 
claimed instability when questioned about the knee, 
instability is not clinically documented despite the fact 
that there are a significant quantity of clinical evidence of 
file regarding multiple orthopedic complaints.  The most 
recent VA examination report focusing on the left knee failed 
to demonstrate instability with manipulation.  Therefore, 
despite the veteran's subjective complaints, the Board can 
find no objective medical evidence on which to assign a 
compensable rating under DC 5257 for lateral instability or 
recurrent subluxation at this time.  

Turning to the criteria for a higher rating under DC 5258, 
the Board notes that there is no current evidence of 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a rating 
of 20 percent under DC 5258.  While the veteran has reported 
on-going pain and the feeling that the knee would give away, 
the medical records are negative for cartilage dislocation 
and do not support a higher rating under DC 5258.  With 
respect to DC 5259, the currently-assigned 10 percent rating 
is the highest available, regardless of the level of 
disability.  

Next, in evaluating the veteran's left knee disability under 
DC 5260 and DC 5261 for limitation of motion, the Board notes 
that the most recent VA examination focusing on the left knee 
reflected range of motion as -5 to 95 (with 0-140 degrees as 
anatomically normal).  A February 1998 VA orthopedic 
examination showed left knee range of motion from 5 to 85 
degrees.  As greater limitation of the knee is not shown, a 
higher rating is not available under DCs 5260 and 5261.  In 
addition, to the extent the evidence shows early degenerative 
changes (as evidenced in a February 1998 X-ray report), 
compensation is anticipated under this code for limitation of 
motion and a separate compensable rating for arthritis is not 
warranted.

While the claims file contains multiple volumes of medical 
records, there are few records addressing specifically a left 
knee disability.  In a May 1997 private physical examination 
by the North Carolina Disability Determination Services, the 
veteran limped on the left side and transferred slowly from 
the table to the floor.  There were no particular findings 
regarding the left knee except that there was a surgical scar 
at that location.  The records generally focus on the 
veteran's complaints associated with low back, shoulder, 
buttock, and shell fragment wound residuals.  The only 
residuals attributable to a left knee disability are 
occasional swelling and early degenerative changes.  The 
presently-assigned 10 percent evaluation and separate 
noncompensable rating fairly compensate this degree of 
disability.  There is simply no other pathology identified 
sufficient to support the award of an increased schedular 
evaluation for the veteran's service-connected left knee 
disability.

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  Parenthetically, the Board notes that the veteran is 
entitled to a 100 percent schedular disability during the 
entire time on appeal.

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current ratings of 10 percent for the residuals of a left 
knee medial meniscectomy under DC 5259 and a noncompensable 
rating for instability under DC 5257 are proper at this time.  
The Board finds that the separate ratings contemplate the 
veteran's demonstrated complaints of pain and the limitation 
of motion and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign higher ratings at 
this time.

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

With respect to the claim for an increased rating for PTSD, 
inasmuch as the Board is allowing the full benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

With respect to the claim for an increased rating for a left 
knee disability, a careful review of the record reveals that, 
throughout the pendency of this appeal, the RO has fully 
complied with VA's re-defined duties to assist claimants and 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that would substantiate his claim, and of 
the specific reasons for denying his claim.  By virtue of the 
information contained in the July 1998 rating decision, the 
November 1998 statement of the case, and the subsequent 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his attorney were 
told that there was no evidence showing that he was entitled 
to a higher rating.  

Further, the RO also notified him by letters dated in 
November 2002 and February 2003 of his due process rights 
under the VCAA and that he needed to submit evidence in 
support of his claim, such as doctors' records, medical 
diagnoses, and medical opinions, and that VA would assist him 
in obtaining those records.  Specific evidence, including 
offering the veteran an opportunity to report any recent 
treatment, was requested in the August 2001 remand.  

Next, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, hospital notes, and private 
treatment records.  In addition, the veteran asked and was 
provided with an opportunity to present testimony before the 
Board in October 1999.  Moreover, as noted above, the claim 
was the subject of a Board remand and the veteran underwent 
several VA examinations expressly for the purpose of 
addressing the claim on appeal.  Further, Social Security 
Administration records were requested and are associated with 
the claims file.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

A 100 percent rating for PTSD is granted from the date of 
receipt of the veteran's claim on May 6, 1996, subject to the 
law and regulations governing the payment of monetary 
benefits. 

The claim for entitlement to an increased ratings for a left 
knee disability, currently evaluated at 10 percent disabling 
for the residuals of a left knee medial meniscectomy and at a 
noncompensable rating for instability of the left knee is 
denied.

The claim for TDIU for the period from May 6, 1996, to 
December 1, 1997, is moot, and, to that extent, the appeal is 
dismissed.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub.  L.  No.  107-103, 115 Stat.  976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

